COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00271-CV


Villa De Leon Condominiums, LLC,           §    From the 153rd District Court
Patten Sales and Marketing, LLC,
and Bill Bridges, Jr.                      §    of Tarrant County (153-269987-14)

                                           §    February 19, 2015
v.
                                           §    Opinion by Chief Justice Livingston

Michael Stewart and Carrie Stewart         §    Concurrence by Justice Gabriel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s order denying appellants’ motion to compel

arbitration and stay the trial court proceedings. It is ordered that the order of the

trial court is reversed and the cause is remanded to the trial court to render an

order in accordance with this opinion.

      It is further ordered that appellees Michael Stewart and Carrie Stewart

shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Terrie Livingston
                                         Chief Justice Terrie Livingston